UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE
SERVICES
March 13, 2014
Dear Chief State School Officer:
The purpose of this letter is to inform you of a provision in the Consolidated Appropriations
Act, 2014 (Appropriations Act) signed by the President on January 17, 2014. That provision is
related to the requirement in Part B of the Individuals with Disabilities Education Act (Part B,
or IDEA) that local educational agencies (LEAs) maintain the level of local, or State and local,
expenditures for the education of children with disabilities (frequently referred to as LEA
maintenance of effort or LEA MOE) (see IDEA section 613(a)(2)(A)(iii) and 34 CFR
§300.2031). The relevant provision of the Appropriations Act states:
That the level of effort a local educational agency must meet under section
613(a)(2)(A)(iii) of the IDEA, in the year after it fails to maintain effort is the
level of effort that would have been required in the absence of that failure and not
the LEA’s reduced level of expenditures.
Pub. L. No. 113-76, 128 Stat. 5, 394 (2014).
This provision is effective for the Federal fiscal year 2014 Part B grants, which are awarded on
July 1, 2014. Accordingly, it is important that all LEAs in your State understand the level of
effort required to meet the LEA MOE requirement in the fiscal year covering school year 20142015 (all references to a year in this letter refer to the fiscal year covering that school year).
Under this provision, if an LEA failed to maintain effort in 2013-2014, the level of effort that the
LEA must maintain in 2014-2015 is the level of effort that would have been required in 20132014 in the absence of that failure, and not the LEA’s reduced level of expenditures in 20132014.
MOE Compliance Requirement: If, for example, an LEA failed to maintain effort in 20132014, in order to meet the MOE compliance requirement in 2014-2015 based on a combination
of State and local funds, the level of effort that the LEA must maintain in 2014-2015 is the
amount of the combination of State and local funds the LEA expended for the education of
children with disabilities in 2012-2013. The following tables provide examples of a compliance
analysis based on what we believe to be the most common situations.
1

Under IDEA section 613(a)(2)(A)(iii), Part B funds “shall not be used, except as provided in subparagraphs (B)
and (C), to reduce the level of expenditures for the education of children with disabilities made by the local
educational agency from local funds below the level of those expenditures for the preceding fiscal year.” Under 34
CFR §300.203(a), in relevant part, “[e]xcept as provided in §§300.204 and 300.205, funds provided to an LEA
under Part B of the Act must not be used to reduce the level of expenditures for the education of children with
disabilities made by the LEA from local funds below the level of those expenditures for the preceding fiscal year.”
400 MARYLAND AVE., SW, WASHINGTON, DC 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by
fostering educational excellence and ensuring equal access.

Page 2 – Chief State School Officer
Examples of a Compliance Analysis Based on a Combination of State and Local Funds

Fiscal Year
2012-2013
2013-2014

2014-2015

Fiscal Year
2012-2013
2013-2014
2014-2015

Table 1. LEA Maintained Effort in 2013-2014
Actual level of
Required level of
Notes
effort
effort
$100
$100
LEA met MOE requirement
LEA properly took exceptions and
$90
$90
adjustments in 34 CFR §§300.204
and 300.205
Required level of effort is $90
$90
because LEA expended $90 and met
MOE in 2013-2014

Table 2. LEA Did Not Maintain Effort in 2013-2014
Actual level of
Required level of
Notes
effort
effort
$100
$100
LEA met MOE requirement
$90
$100
LEA did not maintain effort
Required level of effort is $100
$100
despite LEA’s failure in 2013-2014

MOE Eligibility Requirement: In order to meet the MOE eligibility requirement in 2014-2015
based on a combination of State and local funds, if an LEA failed to maintain effort in 20122013 (assuming the most recent fiscal year for which information is available is 2012-2013), the
LEA must budget for 2014-2015 the amount from that same source (a combination of State and
local funds) that it should have expended in 2012-2013 (i.e., its actual 2011-2012 expenditures).
The following tables provide examples of an eligibility analysis based on what we believe to be
the most common situations.

Page 3 – Chief State School Officer
Examples of an Eligibility Analysis Based on a Combination of State and Local Funds

Fiscal Year
2011-2012
2012-2013
2013-2014

2014-2015

Fiscal Year
2011-2012
2012-2013
2013-2014

2014-2015

Table 3. LEA Maintained Effort in 2012-2013
Actual level of
Required level of
Notes
effort
effort
$130
$130
LEA met MOE requirement
$150
$130
LEA met MOE requirement
Final expenditure data are not
available when budgeting for 20142015
Required level of effort to budget for
2014-2015 is $150 because LEA
$150
expended $150 and met MOE in
2012-2013
Table 4. LEA Did Not Maintain Effort in 2012-2013
Actual level of
Required level of
Notes
effort
effort
$130
$130
LEA met MOE requirement
$100
$130
LEA did not maintain effort
Final expenditure data are not
available when budgeting for 20142015
Required level of effort to budget for
$130
2014-2015 is $130 despite LEA’s
failure in 2012-2013

Notice of Proposed Rulemaking: In addition, the Secretary published a notice of proposed
rulemaking seeking comment on proposed amendments to the Part B regulations regarding LEA
MOE to clarify existing policy and make other related changes, including, but not limited to, the
level of effort required of an LEA in the year after it fails to maintain effort under the IDEA. 78
Fed. Reg. 57324, 57324 (Sept. 18, 2013). Pending publication of the final regulations, States and
LEAs remain subject to the provisions in current law related to LEA MOE, including IDEA
section 613(a)(2), the Appropriations Act (Pub. L. No. 113-76, 128 Stat. 5, 394 (2014)), and the
Part B regulations, including 34 CFR §§300.203 through 300.205.

Page 4 – Chief State School Officer
In order to ensure that LEAs are aware of this information before they submit their applications
for a Part B subgrant, we ask that you distribute this letter to your LEAs as soon as possible.
The Office of Special Education Programs will address LEA MOE in a conference call with
State Directors of Special Education on March 21, 2014, at 2:00 pm EDT.
We look forward to continuing our work together on behalf of students with disabilities.
Sincerely,

Melody Musgrove, Ed.D.
Director
Office of Special Education Programs
cc: State Directors of Special Education

